REQUESTED BY: Senator John W. DeCamp Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator DeCamp:
In your letter of December 30, 1981, you ask our opinion as to whether LB 376, 1981 Legislative Session, which was the subject of recent litigation in the case of CenterBank v. Department of Banking  Finance, No. 44421, Nebraska Supreme Court (December 18, 1981), is now subject to a motion for reconsideration.
The court ruled that LB 376 failed on final passage because it did not receive a sufficient number of votes from elected members of the Legislature as required by the Nebraska Constitution. The court further held that the action of the Governor in returning the bill to the Legislature with his objections was tantamount to a veto and `would have prevented the bill from becoming law unless it was reconsidered by the Legislature and passed as provided in the Constitution.'
Thus, since LB 376 failed on final passage, it appears that it is in a similar position to any other bill which has failed to achieve the required number of votes on final passage. The legislative rules, however, indicate that LB 376 is not now eligible for a motion for reconsideration. Therefore, unless these rules were to be suspended, LB 376 is dead.
Very truly yours,
PAUL L. DOUGLAS Attorney General
John Boehm Assistant Attorney General